 



Exhibit 10.10
TERMS AND CONDITIONS
OF
STOCK APPRECIATION RIGHTS
GRANTED IN 2007 UNDER
STOCK PERFORMANCE PLAN

 



--------------------------------------------------------------------------------



 



STOCK PERFORMANCE PLAN
TERMS AND CONDITIONS OF
STOCK APPRECIATION RIGHTS GRANTED IN 2007
SECTION I. DEFINITIONS

  1.   The term “SAR” means a stock appreciation right.     2.   The term
“retirement” used hereafter refers to retirement pursuant to the provisions of
the pension or retirement plan or policy of a plan company.

SECTION II. TERMS AND CONDITIONS APPLICABLE TO SARs

  1.   Exercise Price         A SAR entitles the grantee to receive a payment
from the Company, subject to the limitations set forth in these terms and
conditions, equal to the difference between the fair market value of the
Company’s common stock at the closing price on the NYSE (New York Stock
Exchange)-Composite Transactions Tape on the date when such right is exercised
and the grant price determined on the date of grant, less applicable tax
withholding.     2.   Exercisability – Three-Year Phase-In         Except as
provided in paragraph 4 below, from the grant date to the day prior to the first
anniversary of grant date no SARs may be exercised under the grant.        
Subject to other terms and conditions herein, including paragraph 4 (b) below
(relating to death, retirement, termination due to divestiture or lack of work
or total and permanent disability), one-third of the SARs may be exercised
beginning on the first anniversary of the grant date. Except as described in
paragraph 4 (b), on each of the next two succeeding anniversaries of the grant
date an additional one-third of the SARs may be exercised. The SARs available
for exercise beginning on the first and second anniversaries shall be rounded
down to the nearest whole SAR while the balance of the SARs may be exercised
beginning on the third anniversary.     3.   Last Date of Exercisability        
No SARs may be exercised under the grant after the earliest of the following:

  a.   The day prior to the sixth anniversary of the grant date, or     b.   Two
years after the grantees death, or     c.   One year after the day on which
employment is terminated due to divestiture (to an entity which is less than 50%
owned by DuPont) or lack of work or total and permanent disability as such terms
are defined in applicable benefit plans, or     d.   The date (after retirement
pursuant to the provisions of the pension or retirement plan or policy of a plan
company or termination of employment due to divestiture to an entity which is
less than 50% owned by DuPont or lack of work or total and permanent disability
as such terms are defined in applicable benefit plans) on which a determination
is made in accordance with Article XI, paragraph 2 of the Stock Performance
Plan, that the grantee willfully engaged in any activity which is harmful to the
interests of a plan company, or     e.   The date of termination of employment
for any reason other than death, divestiture, lack of work, retirement or total
and permanent disability as such terms are defined in applicable benefit plans.

  4.   Retirement, Termination Due to Divestiture, Lack of Work or Total and
Permanent Disability and Death

-2-



--------------------------------------------------------------------------------



 



  a.   The day following retirement, termination due to divestiture or lack of
work or total and permanent disability as such terms are defined in applicable
benefit plans, or upon death, SARs may be exercised, subject to the terms and
conditions provided in paragraphs 2 above and 4 (b) below, and all other terms
and conditions herein, provided retirement, termination due to divestiture, lack
of work, total and permanent disability or death occurs at least six months
after grant date. If, however, retirement, termination due to divestiture, lack
of work or total and permanent disability, or death occurs prior to that date,
no such SARs may be exercised and grants will terminate.     b.   The three-year
exercisability limitation described in paragraph 2 above remains in effect in
the event of retirement and is waived in the event of death. In the event of
termination of employment due to divestiture or lack of work or total and
permanent disability as such terms are defined in applicable benefit plans, the
three-year exercisability limitation described in paragraph 2 above remains in
effect during the one-year post-termination period of exercisability.

  5.   Adjustments         In the event of any stock dividend, split-up,
reclassification or other change in capitalization, an equitable adjustment will
be made as indicated in Article XII of the Stock Performance Plan in the number
of SARs and the price per share applicable thereto.     6.   Nontransferability
and Exercise Upon Death         During the grantee’s lifetime, this grant is not
transferable and SARs may be exercised only by the grantee, except as may
otherwise be provided in rules established by the Compensation Committee to
permit transfers or to authorize a third party to act on behalf of the grantee
with respect to any SARs.         In the event of death, to the extent SARs
under this grant have not already been exercised or this grant otherwise
terminated, this grant shall be exercisable:

  a.   by the person or persons designated by the grantee in the last
designation filed with the plan administrator, or     b.   if no such
designation has been filed, by the executor or administrator of the grantee’s
estate or in accordance with his or her directions, subject to the other terms
and conditions contained herein.

    If the grantee desires to designate a contingent beneficiary for receipt of
these grants, the grantee must file a designation form with the plan
administrator,   7.    How to Exercise       To exercise the SAR, the grantee
must call the plan administrator.       Requests to exercise SARs will be valued
using that day’s average of the high and low price for DuPont stock as
determined on the NYSE (New York Stock Exchange)-Composite Transactions Tape.
This price will be used to determine the gross payment from the grantee’s
exercise transaction. If the exercise day is not a day the NYSE is open, the
transaction will be valued at the average price on the next trading day the
exchange is open.       Exercise of SARs will be effected only if notice of such
is received by the plan administrator on or before the last day allowed for the
exercise of SARs as indicated above.       The proceeds for the grantee’s SARs
exercise will be paid to the grantee by the grantee’s local payroll.

-3-



--------------------------------------------------------------------------------



 



8.   Satisfying Withholding       When withholding of national, social, and/or
local taxes is required in a country, it will be withheld from the gross cash
payment prior to release of the check.   9.   Exchange Rates       Calculation
of the gross payment will be done in U.S. dollars and then translated into local
currency by the grantee’s local payroll. Translation should be done using the
exchange rate quoted in The Wall Street Journal on the exercise day. If The Wall
Street Journal does not quote an exchange rate for a particular currency, an
appropriate published equivalent will be used. If the exercise day is not a
business day, the exchange rate quoted for the next business day will be used.  
10.   Interpretation       The decision of the Compensation Committee with
respect to any question arising as to the interpretation of the Stock
Performance Plan as it affects these grants, including the severability of any
and all of the provisions of the Stock Performance Plan, shall be final,
conclusive and binding.   11.   No Acquired Rights       This grant is made at
the discretion of the Company, and should not be construed to imply an
entitlement to any future grants of a like or different nature.   12.  
Incorporation of Stock Performance Plan       In addition to the terms and
conditions set forth above, which are fixed by the Compensation Committee in
accordance with Article VI, paragraph 4 of the Stock Performance Plan, the
grants are also subject to the other applicable provisions of the Stock
Performance Plan.

-4-